Title: To Thomas Jefferson from Jan Ingenhousz, 11 May 1789
From: Ingenhousz, Jan
To: Jefferson, Thomas



Sir
Hotel de Thoulouse Rue du jardinetquartier de st. andrè des arts 11 May 1789

I take the liberty to recommend to your care this three Copies of the II volume of my work on vegetables, one for Dr. Franklin, one for the Philosophical society and one for M. Sam. Vaughan junior. I begg the favour of you to accept the fourth as a remembrance of mine.
An other volume will soon appear, it being allmost out of press.
I should have pay’d you my respects a long while ago, but I was ill during the whole winter, and I am not yet strong enough to go far from my lodgings. Mr. Paradise told me to day that you would be so good as to pack up these books among your own baggage, if  I could send them immediately; but that I have time enough to write a letter, as you doe not set out so soon your self.
I hope I will have the honour to see you before you goying away. I am respectfully Sir Your most obedient humble servant,

J. Ingen Housz

